                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


Civil Action No. 19-cv-00133-CMA

ASHER BROWNE, pro se,

       Plaintiff,

v.

ANDREW SAUL, Commissioner of Social Security,

       Defendant.


     ORDER REVERSING DENIAL OF SOCIAL SECURITY DISABILITY BENEFITS


       This matter is before the Court on review of the Social Security Commissioner’s

decision denying Plaintiff Asher Browne’s1 application for disability benefits. Jurisdiction

is proper under 42 U.S.C. § 405(g). For the following reasons, the Court reverses the

decision of the Commissioner.

                                    I.      BACKGROUND

       Ms. Browne was born in 1981, and she was most recently employed as a

waitress in 2002. (Doc. # 13-3 at 67, 87.) 2 Ms. Browne has been diagnosed with


1 Ms. Browne is proceeding pro se in this case. Therefore, the Court construes her filings
liberally, but may not act as her advocate. Alford v. Comm'r, SSA, 767 F. App'x 662, 664 (10th
Cir. 2019) (citing Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005)).
That means that the Court “cannot take on the responsibility of serving as [Ms. Browne’s]
attorney in constructing arguments and searching the record.” Crampton v. Comm'r, SSA, 778
F. App'x 574, 577 (10th Cir. 2019) (quoting Garrett, 425 F.3d at 840).
2All the exhibits filed at Doc. # 13 constitute the Administrative Record in this matter. The Court
cites to the docket number of the exhibit (e.g., “Doc. # 13-3”) and the page number from the
multiple sclerosis, bipolar II disorder, attention deficit hyperactivity disorder (“ADHD”),

post-traumatic stress disorder (“PTSD”), and generalized anxiety disorder. (Doc. # 13-2

at 13, 16.) Additionally, in February 2015, Ms. Browne’s former partner caused her to

suffer a traumatic brain injury by “slam[ing] [her head] into a door lock repeatedly.” (Id.

at 16.) Because of the violence in her home, Ms. Browne and her three children—one of

whom is disabled—sought refuge in a domestic violence shelter for over 100 days. (Id.

at 50.) They have all been in therapy for PTSD since that time. (Id.)

       In August 2016, Ms. Browne filed an application for supplemental security

income, alleging disability beginning in April 2007. After her claim was initially denied,

Ms. Browne filed a request for a hearing, which took place on July 23, 2018, before an

Administrative Law Judge (“ALJ”). An impartial vocational expert also appeared at the

hearing. On September 28, 2018, the ALJ issued a decision which concluded that Ms.

Browne was not disabled for purposes of the Social Security Act. Thereafter, Ms.

Browne sought review of the ALJ’s decision from the Social Security Administration

Appeals Council. However, her request for review was denied, and the ALJ’s decision

became the final decision of the Commissioner of Social Security. This appeal followed.

                              II.    STANDARD OF REVIEW

       When reviewing the Commissioner’s decision, this Court is limited to determining

“whether the findings are supported by substantial evidence and whether the Secretary

applied the correct legal standards.” Pacheco v. Sullivan, 931 F.2d 695, 696 (10th Cir.

1991); see also 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social

Administrative Record (e.g., “at 67”). The page numbers are reflected in the lower right-hand
corner of each page in the Administrative Record.

                                               2
Security as to any fact, if supported by substantial evidence, shall be conclusive . . . .”).

The Supreme Court has defined “substantial evidence” as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Consol. Edison

Co. of N.Y. v. NLRB, 305 U.S. 197, 217 (1938). “[T]he threshold for such evidentiary

sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (emphasis

added). Substantial evidence is “more than a scintilla, but less than a preponderance.”

Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). Thus, a decision is not based on

substantial evidence “if it is overwhelmed by other evidence in the record.” Wall v.

Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009) (internal quotation marks omitted).

       In reviewing the record to make the substantial evidence determination, the Court

“may not reweigh the evidence nor substitute [its] judgment for the Secretary’s.” Glass

v. Shalala, 43 F.3d 1392, 1395 (10th Cir. 1994). In addition, the Court “may not displace

the agency’s choice between two fairly conflicting views, even though the [C]ourt would

justifiably have made a different choice had the matter been before it de novo.” Lax, 489

F.3d at 1084 (quotation marks and citation omitted). Also, the Court “defer[s] to the ALJ

on matters involving the credibility of witnesses.” Glass v. Shalala, 43 F.3d 1392, 1395

(10th Cir. 1994).

       Additionally, “[f]ailure to apply the correct legal standard or to provide this [C]ourt

with a sufficient basis to determine that appropriate legal principles have been followed

is grounds for reversal.” Byron v. Heckler, 742 F.2d 1232, 1235 (10th Cir. 1984); see

also Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993). “There are specific




                                              3
rules of law that must be followed in deciding whether evidence is substantial in these

disability cases.” Frey v. Bowen, 816 F.2d 508, 512 (10th Cir. 1987).

       However, not every error in evaluating evidence or applying the correct legal

standard warrants reversal or remand. “Courts may not reverse and remand for failure

to comply with a regulation without first considering whether the error was harmless.”

Bornette v. Barnhart, 466 F. Supp. 2d 811, 816 (E.D. Tex. 2006); see also Allen v.

Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004) (recognizing that the Tenth Circuit has

“specifically applied [the principle of harmless error] in social security disability cases”

and collecting cases). Harmless error exists where it is “inconceivable” that a different

administrative conclusion would have been reached absent the error. Frank v.

Barnhart, 326 F.3d 618, 622 (5th Cir. 2003).

                                    III.   DISCUSSION

       The Court liberally construes Ms. Browne’s Opening Brief (Doc. # 20) as arguing

that the ALJ failed to adequately consider and develop the record. The Court finds that

the ALJ erred by inadequately developing the record with respect to Ms. Browne’s

PTSD. The ALJ also erred by failing to consider relevant evidence that the vocational

expert presented. The Court will analyze each issue in turn.

A.     THE ALJ DID NOT ADEQUATELY DEVELOP THE RECORD

       “Although a claimant has the burden of providing medical evidence proving

disability, the ALJ has a basic duty of inquiry to fully and fairly develop the record as to

material issues.” Carter v. Chater, 73 F.3d 1019, 1021 (10th Cir. 1996) (quoting Baca v.

Dep't of Health & Human Servs., 5 F.3d 476, 479-80 (10th Cir. 1993)). This means that


                                              4
“the ALJ has the duty to obtain pertinent, available medical records which come to his

[or her] attention during the course of the hearing.” Madrid v. Barnhart, 447 F.3d 788,

790 (10th Cir. 2006) (quoting Carter, 73 F.3d at 1022). Moreover, “‘the ALJ’s duty is

heightened’ when a claimant . . . appears before the ALJ without counsel.” Id. (quoting

Henrie v. Dep't of Health & Human Servs., 13 F.3d 359, 361 (10th Cir. 1993)).

       At the disability hearing in the instant case, Ms. Browne stated, “[n]ow that I have

multiple sclerosis and the PTSD . . . I’m working on treatment and recovery, full-time,

and it’s slow and it’s hard, and I’m barely getting by just doing that.” (Doc. # 13-2 at 56–

57.) She explained:

       What usually triggers [the PTSD] is something that will inspire the
       problems with . . . flashbacks . . . and fear. [S]ome people will react really
       badly to a gunshot going off. I can react really badly to somebody saying
       the turn of a phrase, even, in stores, that just was something my ex used
       to say or something. And then I could just have a total . . . emotional
       meltdown and not be able to cope. So I . . . try my best to avoid my
       triggers, and I work with my therapist on desensitization . . . . But it’s a
       very, very slow process.

(Id. at 55.) Therefore, according to Ms. Browne’s testimony, her PTSD symptoms and

flashbacks are arguably her most debilitating condition.

       Nevertheless, despite categorizing PTSD as a “severe impairment,” that

“significantly limit[s] [Ms. Browne’s] ability to perform basic work activities,” and despite

Ms. Browne’s testimony that she was in ongoing treatment, the ALJ did not attempt to

secure more detailed information about the extent to which the condition inhibits Ms.

Browne’s ability to consistently attend—or hold—a job. Further, the ALJ’s decision does

not cite to any medical evidence in the record that includes a detailed analysis of Ms.

Browne’s PTSD symptoms in particular. Therefore, based on Ms. Browne’s

                                              5
uncontroverted testimony regarding the severity of her PTSD, the record is insufficiently

developed with regard to the impact of that condition on Ms. Browne’s ability to work.

See, e.g., Schaal v. Apfel, 134 F.3d 496, 505 (2d Cir. 1998) (where evidence regarding

severity of a condition was “inadequate,” ALJ had a “duty to seek additional information

. . . sua sponte”).

B.     THE ALJ FAILED TO CONSIDER RELEVANT EVIDENCE

       Although “[i]t is not the place of the district court to weigh the credibility of

complex, contradictory evidence,” “it is the place of the district court to ensure that the

ALJ has faithfully fulfilled [her] legal duties,” one of which is “to adequately develop the

record.” Sutherland v. Barnhart, 322 F. Supp. 2d 282, 289 (E.D.N.Y. 2004). This duty is

rendered “meaningless if the ALJ did not actually consider the evidence” in the record,

meaning that the ALJ cannot “simply pick and choose . . . only such evidence that

supports [her] determination, without affording consideration to evidence supporting the

plaintiff's claims.” Id.; Maragl v. Colvin, No. 13-CV-2435 KAM, 2015 WL 4600542, at *17

(E.D.N.Y. July 29, 2015) (remanding for failure to adequately consider the record where

ALJ “did not adequately explain her reasoning” in denying disability benefits by citing

certain evidence without “address[ing] statements from plaintiff” contrary to that

evidence).

       In order to determine whether Ms. Browne is able to do work that is available in

the national economy considering her residual functional capacity (“RFC”), age,

education, and work experience, the ALJ consulted a vocational expert. In her analysis

of available jobs, the expert considered a hypothetical individual with Ms. Browne’s age


                                               6
and education who had various limitations. The hypothetical individual was able to

“understand, remember, and carry out tasks of limited complexity” and could “tolerate

occasional changes in routine work duties and tasks; and occasional interaction with

supervisors, co-workers, and members of the public.” (Doc. # 13-2 at 59.) The

vocational expert concluded that there were numerous employment opportunities for

such an individual.

       Subsequently, Ms. Browne requested that the vocational expert consider

limitations that were more specific to her conditions, such as “having a flashback from

PTSD . . . during a work shift . . . .” (Id. at 61.) As a result, the ALJ asked the expert, “if

an individual, say, were to have flashbacks such that, on average, two days out of a

month an individual would have an unscheduled absence or have to leave work early . .

. what impact would that have?” (Id.) The expert responded, “I would say that . . . would

eliminate full-time competitive employment, if that degree of absenteeism was on a

consistent basis.” (Id. at 62.)

       In the ALJ’s decision, however, the ALJ did not address the features of Ms.

Browne’s PTSD that, according to the vocational expert, would eliminate full-time

competitive employment. See (id. at 22–23). Rather, the ALJ merely recounted the

employment opportunities that the expert had stated prior to considering the limitations

that were more specific to Ms. Browne’s PTSD. Cf. Berryhill v. Barnhart, 64 F. App'x

196, 200 (10th Cir. 2003) (“Although the ALJ need not discuss all of the evidence in the

record, he may not ignore evidence that does not support his decision, especially when

that evidence is significantly probative.” (quoting Briggs ex rel. Briggs v. Massanari, 248


                                               7
F.3d 1235, 1239 (10th Cir. 2001)). Notably, the ALJ’s decision did not cite to any

evidence in the record that contradicts Ms. Browne’s recitation of the severity of her

PTSD flashbacks. Moreover, as the Court has previously discussed, the ALJ did not

attempt to secure further information about Ms. Browne’s PTSD that may have either

corroborated or discounted Ms. Browne’s testimony.

       In summary, the ALJ failed to develop the record and failed to consider the entire

record. These errors are not harmless because Ms. Browne’s PTSD appears to be her

most debilitating condition and coping with it may preclude her from working. As a

result, the Court remands this case to the Commissioner so that the Commissioner may

ascertain the degree to which Ms. Browne’s PTSD and PTSD-related treatment

requirements inhibit her ability to be employed.

                                  IV.     CONCLUSION

       Based on the foregoing, the Court ORDERS that the decision of the

Commissioner is REVERSED; this case is REMANDED to the Commissioner for further

fact finding consistent with this Order. The Clerk of Court is respectfully directed to enter

judgment accordingly.



       DATED: March 12, 2020


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge


                                             8
